

Exhibit 10.1




EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”), dated as of October 17, 2020, is
entered into by and between Monitronics International, Inc., a Delaware
corporation (the “Company”), and William E. Niles (“Executive”).


INTRODUCTION


The Company, through its subsidiaries (“Affiliates”), is engaged primarily in
the business of providing security alarm monitoring and related services to
residential and business subscribers throughout the United States and parts of
Canada.


Executive is currently employed by the Company and, as of February 27, 2020 (the
“Interim CEO Date”), has served as Interim Chief Executive Officer of the
Company pursuant to that certain Offer Letter, dated as of September 9, 2019 and
amended as of May 1, 2020 (the “Prior Employment Agreement”). On September 30,
2020 (the “Commencement Date”), the Board of Directors of the Company (the
“Board”) appointed Executive as the permanent Chief Executive Officer of the
Company, and, in connection with such appointment, the Company and Executive
mutually desire to continue the employ of Executive, effective as of the
Commencement Date, under the terms and conditions set forth herein and to
replace and supersede the Prior Employment Agreement in its entirety.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


ARTICLE I.


EMPLOYMENT; TERM; DUTIES


1.1 Employment. Upon the terms and conditions hereinafter set forth, the Company
hereby employs Executive, and Executive hereby accepts employment, as Chief
Executive Officer of the Company.


1.2 Term. Subject to Article IV below, Executive’s employment hereunder shall be
for a term commencing effective as of the Commencement Date, and continuing
until terminated in accordance with the terms of this Agreement (the “Term”).
Notwithstanding anything to the contrary in the foregoing, Executive’s
employment is terminable at will by the Company or by the Executive at any time
(for any reason or for no reason), subject to the provisions of Article IV
hereof.


1.3 Duties. During the Term, Executive shall perform such executive duties for
the Company and/or its Affiliates, consistent with his position hereunder, as
may be assigned to him from time to time by the individual set forth in Section
1.4 below. Executive shall devote his productive business time, attention and
energies to the performance of his duties hereunder. Executive shall use his
best efforts to advance the interests and business of the Company and its
Affiliates. Executive shall abide by all rules, regulations and policies of the
Company and its Affiliates, as may be in effect from time to time.
Notwithstanding the foregoing, Executive may act for his own account in
passive-type investments as provided in Section 5.3, or as a member of boards of
directors of other companies, or entities (including charitable entities) where
the time allocated for those activities does not interfere with or create a
conflict of interest with the discharge of his duties for the Company and its
Affiliates.


1.4 Reporting. Executive shall report directly to the Company’s Board.


1.5 Location. Except for services rendered during business trips as may be
reasonably necessary, Executive shall render his services under this Agreement
primarily from the Company’s offices in the Dallas, Texas area,



--------------------------------------------------------------------------------



except (i) for travel to other locations as necessary to fulfill Executive’s
duties and responsibilities to the Company; and (ii) to the extent necessary or
appropriate in light of COVID-19 restrictions with respect to travel or the
opening/closing of the Company’s offices, in which case Executive shall be
specifically permitted to perform his services hereunder remotely, from his home
or otherwise.


1.6 Exclusive Agreement. Executive represents and warrants to the Company that
there are no agreements or arrangements, whether written or oral, in effect
which would prevent Executive from rendering his exclusive services to the
Company and its Affiliates during the Term.


ARTICLE II.


COMPENSATION


2.1 Compensation. For all services rendered by Executive hereunder and all
covenants and conditions undertaken by him pursuant to this Agreement, the
Company shall pay, and Executive shall accept, as full compensation, the amounts
set forth in this Article II.


2.2 Base Salary. During the Term and commencing as of the Commencement Date,
Executive shall receive an annual base salary of $550,000 per year (the “Base
Salary”), pro-rated for partial years of service, payable by the Company in
accordance with the Company’s normal payroll practices. Beginning as of the
first anniversary of the Commencement Date, the Base Salary shall be reviewed on
an annual basis during the Term for increase (but not decrease) in the sole
discretion of the Board or the compensation committee (the “Committee”) of the
Board (as applicable). Any such increase (if any) shall thereafter be
Executive’s “Base Salary” for all purposes of this Agreement.


2.3 Bonus. For each fiscal year during the Term in addition to the Base Salary,
Executive shall be eligible for an annual cash performance bonus (the “Bonus”).
Executive’s Bonus will be targeted at 150% of the Base Salary (the “Target
Bonus”), except that only with respect to the Company's 2020 fiscal year the
Target Bonus shall equal the sum of (i) 60% of Executive's base salary earned
between January 1, 2020 and the day prior to the Interim CEO Date and (ii) 150%
of the Base Salary earned between the Interim CEO Date and December 31, 2020.
(The Company’s fiscal year is currently January 1 through December 31 of each
year.) Executive’s entitlement to any Bonus will be determined by the Committee
in its good faith discretion, based upon the achievement of key performance
indicators to be established by the Committee in its sole and good faith
discretion with respect to each fiscal year of the Term. Nothing in this
Agreement shall be construed to guarantee the payment of any Bonus to Executive.
Any Bonus shall be paid to Executive on the date on which annual bonuses are
paid generally by the Company to similarly situated executives with respect to
the year in which the Bonus (if any) was earned, subject to and conditioned upon
Executive’s continued employment with the Company through the applicable payment
date (except as otherwise provided herein).


2.4 Deductions. The Company shall deduct from the compensation described in
Sections 2.2 and 2.3, and from any other compensation payable pursuant to this
Agreement, any federal, state or local withholding taxes, social security
contributions and any other amounts which may be required to be deducted or
withheld by the Company pursuant to any federal, state or local laws, rules or
regulations.


2.5 Disability Adjustment. Any compensation otherwise payable to Executive
pursuant to Sections 2.2 and 2.3 in respect of any period during which Executive
is Disabled (as defined, and determined in accordance with, Section 4.4) shall
be reduced by any amounts payable to Executive for loss of earnings or the like
under any insurance plan or policy sponsored by the Company.


ARTICLE III.


BENEFITS; EXPENSES


2

--------------------------------------------------------------------------------



3.1 Benefits. During the Term, Executive shall be entitled to participate in
such group life, health, welfare, accident, disability or hospitalization
insurance, and retirement benefit plans, and any other plan as the Company may
make available to its other similarly situated executive employees as a group,
subject to the terms and conditions of any such plans. Executive’s participation
in all such plans shall be at a level, and on terms and conditions, that are
commensurate with his positions and responsibilities at the Company. Executive
understands and acknowledges that any such payments made by the Company on
behalf of Executive will be deemed and reported as taxable income to Executive.


3.2 Expenses. The Company agrees that, during the Term, Executive is authorized
to incur reasonable and appropriate business expenses in the performance of his
duties hereunder and in promoting the business of the Company in accordance with
the terms of the Company’s Travel & Entertainment Policy (as the same may be
modified, amended or superseded by the Company from time to time in its sole
discretion).


3.3 Vacation. Executive shall accrue a total of one hundred sixty (160) hours of
vacation for each calendar year during the Term (pro-rated for partial years of
service) following the date of this Agreement. If, at any time during the Term,
Executive accumulates two hundred forty (240) hours of earned but unused
vacation time (the “Accrual Cap”), Executive will not accrue additional vacation
time until he has taken a portion of the previously earned vacation. Executive
will again accrue paid vacation time when his accumulated amount of earned but
unused vacation time falls below the Accrual Cap. Upon termination of
Executive’s employment, any accrued but unused vacation time will be paid to
Executive.


3.4 Key Man Insurance. The Company may secure in its own name or otherwise, and
at its own expense, life, health, accident and other insurance covering
Executive alone or with others, and Executive shall not have any right, title or
interest in or to such insurance other than as expressly provided herein.
Executive agrees to assist the Company in procuring such insurance by submitting
to the usual and customary medical and other examinations to be conducted by
such physicians as the Company or such insurance company may designate and by
signing such applications and other written instruments as may be required by
the insurance companies to which application is made for such insurance.
Executive's failure to submit to such usual and customary medical and other
examinations shall be deemed a material breach of this Agreement.


3.5 Equity Grant. As part of the consideration for Executive’s services to the
Company hereunder, the Company will grant to Executive restricted stock unit
awards covering shares of Company common stock (the “RSU Award”) on
substantially similar terms and conditions as applicable to similarly-situated
executives of the Company and subject to Executive’s continued employment
through the grant date. The RSU Award will be subject to the terms and
conditions of the Company’s 2020 Incentive Award Plan and the award agreement(s)
evidencing such award in a form prescribed by the Company.


ARTICLE IV.


TERMINATION; DEATH; DISABILITY


4.1 Termination of Employment For Cause. In addition to any other remedies
available to the Company at law, in equity or as set forth in this Agreement,
the Company shall have the right, upon written notice to Executive, to terminate
Executive’s employment hereunder at any time for “Cause” (as defined below)
(such termination, a “Termination For Cause”). In the event of a Termination For
Cause, Executive’s employment will terminate and neither the Company nor its
Affiliates shall have any further liability or obligation to Executive (other
than the Company’s obligation to pay Base Salary and (subject to the Accrual Cap
and applicable law) vacation time, in each case, accrued but unpaid as of the
date of termination and reimbursement of any business expenses incurred but
unpaid as of the date of termination, in accordance with Section 3.2 above).


For purposes of this Agreement, “Cause” shall mean: (a) any material act or
omission that constitutes a breach by Executive of any of his material
obligations under this Agreement; (b) the continued failure or refusal of
Executive (i) to substantially perform the material duties required of him
hereunder and as an executive of the
3

--------------------------------------------------------------------------------



Company and/or (ii) to comply with reasonable directions of the individual set
forth in Section 1.4 above; (c) any material violation by Executive of any (i)
material policy, rule or regulation of the Company or any of its Affiliates or
(ii) any material law or regulation applicable to the business of the Company or
any of its Affiliates; (d) Executive’s material act or omission constituting
fraud, dishonesty or misrepresentation, occurring during his employment with the
Company; (e) Executive’s gross negligence in the performance of his duties
hereunder; (f) Executive’s conviction of, or plea of guilty or nolo contendere
to, any crime (whether or not involving the Company) which constitutes a felony
or crime of moral turpitude; provided, however, that nothing in this Agreement
shall obligate the Company or its Affiliates to pay any Base Salary or any bonus
compensation or benefits during any period that Executive is unable to perform
his duties hereunder due to any incarceration; or (g) any other willful
misconduct by Executive that is materially injurious to the financial condition
or business reputation of, or is otherwise materially injurious to, the Company
or any of its Affiliates; provided, however, that nothing shall prevent
Executive’s termination under any other subsection of this Section 4.1 if it
provides independent grounds for termination.


Notwithstanding the foregoing, no purported Termination For Cause pursuant to
(a), (b), (c), (d), (e) or (g) of the preceding paragraph of this Section 4.1
shall be effective unless all of the following provisions shall have been
complied with: (i) Executive shall be given written notice by the Company of its
intention to effect a Termination For Cause, such notice to state in detail the
particular circumstances that constitute the grounds on which the proposed
Termination For Cause is based; and (ii) Executive shall have ten (10) business
days after receiving such notice in which to cure such grounds, to the extent
such cure is possible, as determined in the sole discretion of the Company.


4.2 Termination of Employment Without Cause. During the Term, the Company may at
any time, in its sole discretion, terminate the employment of Executive
hereunder for any reason upon written notice (the “Termination Notice”) to
Executive (a “Termination Without Cause”). In such event, the Company shall pay
Executive an amount in cash equal to the sum of the following:


(a) any Base Salary and (subject to Section 3.3 above and applicable law)
vacation time, in each case, accrued but unpaid as of the date of termination;


(b) subject to Sections 4.6, 4.7, 4.8, 5.3 and 5.4 below, an amount (together
with any Unpaid Bonus (as defined below), the “Severance Payment”) equal to the
product of two (2) times the sum of (x) Executive’s Base Salary, as in effect
immediately prior to the date of such termination and (y) an amount equal to the
Target Bonus, as in effect immediately prior to the date of such termination;


(c) any Bonus to which Executive has become entitled for the calendar year prior
to the year in which such Termination Without Cause occurs but which remains
unpaid at the date of termination (“Unpaid Bonus”); and


(d) any reimbursement for business expenses incurred and unpaid as of the date
of termination in accordance with Section 3.2 above.


Any Severance Payment to which Executive becomes entitled under this Section 4.2
or under Section 4.3 below (other than the Unpaid Bonus) shall be payable to
Executive in cash in a lump sum on the sixtieth (60th) day following the date of
termination of Executive’s employment (or, if such day is not a business day, on
the first business day thereafter).


In addition, subject to Sections 4.6, 4.7, 4.8, 5.3 and 5.4 below, to the extent
such coverage is available and is elected by Executive under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company shall
contribute to the health insurance plan maintained by the Company and covering
the Executive and his dependents as of the date of termination, or any successor
plan maintained by the Company, that amount that reflects the proportionate part
of the premium for such coverage that is paid by the Company as of the date of
termination (the “Benefits Payments”), such Benefits Payments to be made monthly
in accordance with the
4

--------------------------------------------------------------------------------



Company's normal procedures for the payment of health insurance premiums,
throughout the period beginning on the date of termination and ending on the
earlier of the 12-month anniversary of the date of termination and the
expiration of the coverage period specified in COBRA, such period to be
determined as of the date of termination (the "Reimbursement Period") (i.e.,
Executive shall bear responsibility for that portion of the health insurance
premiums in excess of the Benefits Payments), or, alternately, in the Company's
sole discretion, the Company shall reimburse Executive the amount of the
Benefits Payment on a monthly basis during the Reimbursement Period, upon
Executive's submission to the Company of adequate proof of payment of the full
COBRA premium by Executive; provided, however, that if Executive becomes
employed with another employer during the Reimbursement Period and is eligible
to receive health and/or medical benefits that are substantially comparable to
those offered by the Company under such other employer's plans, as determined by
the Company, the Company's payment obligation under this paragraph shall end.
Executive will notify the Company of his eligibility for such other
employer-provided benefits within thirty (30) days of attaining of such
eligibility. Notwithstanding the foregoing, in the event that the Company's
payment obligation under this paragraph would violate the nondiscrimination
rules applicable to non- grandfathered group health plans, or result in the
imposition of penalties under the Patient Protection and Affordable Care Act of
2010 and the related regulations and guidance promulgated thereunder ("PPACA"),
the Company and Executive agree to reform this paragraph in a manner as is
necessary to comply with PPACA while still providing economically equivalent
benefits. For the avoidance of doubt, Executive shall be responsible for paying
any U.S. federal or state income taxes associated with the Benefits Payments.


Executive acknowledges that the payments and benefits referred to in this
Section 4.2, together with any rights or benefits under any written plan or
agreement which have vested on or prior to the termination date of Executive's
employment under this Section 4.2, constitute the only payments which Executive
shall be entitled to receive from the Company or any of its Affiliates hereunder
in the event of any termination of his employment pursuant to this Section 4.2,
and the Company and its Affiliates shall have no further liability or obligation
to him hereunder or otherwise in respect of his employment.


4.3 Termination of Employment With Good Reason. In addition to any other
remedies available to Executive at law, in equity or as set forth in this
Agreement, Executive shall have the right during the Term, upon written notice
to the Company, to terminate his employment hereunder for "Good Reason" (as
defined below) (a "Termination With Good Reason"). For purposes of this
Agreement, "Good Reason" shall mean the occurrence of any of the following
events without the prior written consent of Executive: (a) a material diminution
in Executive's then current Base Salary; (b) the Company's requirement of
Executive to devote a majority of Executive's time to the performance of duties
that are materially and negatively inconsistent with the duties and
responsibilities of Executive's position with the Company as set forth in this
Agreement; (c) the Company relocates the principal office at which Executive
performs services on behalf of the Company as of the Commencement Date to a
location that is more than 50 miles from its present location; or (d) a material
breach by the Company of any material provision of this Agreement.


Notwithstanding the foregoing, no purported Termination With Good Reason
pursuant to this Section 4.3 shall be effective unless all of the following
provisions shall have been complied with: (i) Executive shall give the Company a
written notice of Executive's intention to effect a Termination With Good
Reason, such notice to state in detail the particular circumstance(s) that
constitute the grounds on which the proposed Termination With Good Reason is
based and to be given to the Company no later than ninety (90) days after the
initial occurrence of such circumstances; (ii) the Company shall have thirty
(30) days after receiving such notice to cure such circumstance(s), to the
extent such cure is possible; and (iii) if the Company fails to cure such
circumstance(s) within such 30-day period, Executive terminates his employment
hereunder on the last day of such 30-day period.


In the event that a Termination With Good Reason occurs, then, subject to
Sections 4.6, 4.7, 4.8, 5.3 and 5.4 below, Executive shall have the same
entitlement to the amounts and benefits (subject to the same terms and
conditions) as provided under Section 4.2 for a Termination Without Cause.


Executive acknowledges that the payments and benefits referred to in this
Section 4.3, together with any rights or benefits under any written plan or
agreement which have vested on or prior to the termination date of
5

--------------------------------------------------------------------------------



Executive's employment under this Section 4.3, constitute the only payments
which Executive shall be entitled to receive from the Company or any of its
Affiliates hereunder in the event of any termination of his employment pursuant
to this Section 4.3, and the Company and its Affiliates shall have no further
liability or obligation to him hereunder or otherwise in respect of his
employment.


4.4 Death; Disability. In the event that Executive dies or becomes Disabled (as
defined below) during the Term, Executive's employment shall terminate either
(i) when such death occurs, or (ii) upon written notice by the Company at any
time after Disability occurs (provided that, in the event of any Disability, the
Company shall have the right, but not the obligation, to terminate this
Agreement), and, in either event, the Company shall pay Executive (or his legal
representative, as the case may be) in a single lump sum cash payment within
thirty (30) days of such termination of employment, an amount equal to the sum
of:


(a) any Base Salary and (subject to Section 3.3 above and applicable law)
vacation time, in each case, accrued but unpaid as of the date of death or
termination for Disability;


(b) any Unpaid Bonus to which Executive has become entitled for the calendar
year prior to the year in which such death or termination for Disability occurs
but which remains unpaid at the date of death or such termination (to be paid on
or within thirty (30) days following the date of termination); and


(c) any reimbursement for business expenses incurred and unpaid as of the date
of death or such termination in accordance with Section 3.2.


For the purposes of this Agreement, Executive shall be deemed to be "Disabled"
or have a "Disability" if, because of Executive's physical or mental disability,
he has been substantially unable to perform his duties hereunder for twelve (12)
work weeks in any twelve (12) month period. Executive shall be considered to
have been substantially unable to perform his duties hereunder only if he is
either (a) unable to reasonably and effectively carry out his duties with
reasonable accommodations by the Company or (b) unable to reasonably and
effectively carry out his duties because any reasonable accommodation which may
be required would cause the Company undue hardship. In the event of a
disagreement concerning Executive's perceived Disability, Executive shall submit
to such examinations as are deemed appropriate by three practicing physicians
specializing in the area of Executive's Disability, one selected by Executive,
one selected by the Company, and one selected by both such physicians. The
majority decision of such three physicians shall be final and binding on the
parties. Nothing in this paragraph is intended to limit the Company's right to
invoke the provisions of this paragraph with respect to any perceived Disability
of Executive.


Notwithstanding the foregoing, to the extent and for the period required by any
applicable state or federal family and medical leave law, upon Executive's
written request to the Company (i) he shall be considered to be on unpaid leave
of absence and his employment hereunder shall not be terminated, and (ii) any
group health benefits provided to Executive shall remain in full force and
effect in accordance with the applicable plan or policy during such leave of
absence. If Executive returns from any such leave of absence, at that time, to
the extent required by any state or federal family and medical leave law, upon
Executive's written request to the Company, he shall be restored to his position
hereunder or to an equivalent position, as the Company may determine in its sole
discretion. The Term shall not be extended by reason of such intervening leave
of absence, nor shall any compensation or benefits accrue in excess of those
required by law during such intervening leave of absence. Upon the expiration of
any such rights, unless Executive has been restored to a position with the
Company, Executive's employment hereunder shall thereupon be considered
terminated under this Section 4.4, which termination shall not constitute a
Termination Without Cause except as otherwise determined by the Company.


Executive acknowledges that the payments referred to in this Section 4.4,
together with any rights or benefits under any written plan or agreement which
have vested on or prior to the termination date of Executive's employment under
this Section 4.4, constitute the only payments which Executive (or his legal
representative, as the case may be) shall be entitled to receive from the
Company or any of its Affiliates hereunder in the event of a termination of his
employment for death or Disability, and the Company and its Affiliates shall
have no further
6

--------------------------------------------------------------------------------



liability or obligation to him (or his legal representatives, as the case may
be) hereunder or otherwise in respect of his employment.


4.5 Termination of Employment Without Good Reason. Executive shall have the
right during the Term, upon written notice to the Company, to terminate his
employment hereunder without Good Reason (a "Termination Without Good Reason").
In the event of a Termination Without Good Reason, Executive's employment will
terminate and neither the Company nor its Affiliates shall have any further
liability or obligation to Executive (other than the Company's obligation to pay
Base Salary and (subject to the Accrual Cap and applicable law) vacation time,
in each case, accrued but unpaid as of the date of termination and reimbursement
of any business expenses incurred but unpaid as of the date of termination, in
accordance with Section 3.2 above).


4.6 No Mitigation by Executive. Except as otherwise expressly provided herein,
Executive shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, nor shall the
amount of any payment provided for herein be reduced by any compensation earned
by Executive as the result of employment by another employer; provided, however,
that if Executive becomes employed with another employer and is eligible to
receive health and/or medical benefits that are substantially comparable to
those offered by the Company under such other employer's plans, Executive's
Benefit Payments (if any) as set forth in Section 4.2 or 4.3, as the case may
be, shall end.


4.7 Severance Agreement and Release. In the event that Executive's employment
hereunder is terminated pursuant to (i) a Termination Without Cause (as defined
in Section 4.2 above) or (ii) a Termination With Good Reason (as defined in
Section 4.3 above), in either case, payment by the Company of the amounts and
benefits described in said sections shall be subject to the execution and
delivery to the Company by Executive of a severance agreement and release of
claims in favor of the Company and its Affiliates (the "Release") in a form
substantially and materially similar to Attachment A hereto within the
applicable time period described below. If the Company does not deliver an
alternate release to Executive as the "substantially and materially similar
Release" hereunder within two (2) business days after the date of his
termination under Sections 4.2 or 4.3 hereunder, then the Company agrees that
Executive may use the Release appended as Attachment A as the designated
"Release" hereunder for all purposes.


Executive shall have a period of twenty-one (21) days (or, if required by
applicable law, a period of forty-five (45) days) after the effective date of
termination of Executive's employment hereunder (the "Consideration Period") in
which to execute and return the signed Release to the Company. If Executive does
not deliver the signed Release to the Company prior to the expiration of the
Consideration Period, or if Executive delivers the signed Release to the Company
prior to the expiration of the Consideration Period and thereafter revokes such
Release within any period of time provided therefor under applicable law, then:


(a) On or within thirty (30) days following the date of termination, the Company
shall pay to Executive, in lump-sum cash payment, an amount equal to the sum of
(i) any Base Salary and (subject to Section 3.3 above and applicable law)
vacation time, in each case, accrued but unpaid as of the date of termination,
plus (ii) any reimbursement for business expenses incurred and unpaid as of the
date of termination in accordance with Section 3.2 above, plus (iii) any Unpaid
Bonus; and


(b) the Company shall have no obligation to pay to Executive any Severance
Payment or any Benefits Payments, to the extent applicable, or any other amount.


4.8 Continued Compliance. Executive and the Company hereby acknowledge that any
Severance Payments and Benefits Payments payable by the Company under Section
4.2 or 4.3 are part of the consideration for Executive's undertakings under
Article V below and, accordingly, are subject to Executive's continued
compliance with the provisions of Article V below. If Executive violates the
provisions of Article V, then the Company will have no obligation to make any of
the Severance Payments or Benefits Payments that become or remain (as
applicable) payable by the Company under Section 4.2 or 4.3 on or after the date
of such violation.


7

--------------------------------------------------------------------------------



ARTICLE V.


OWNERSHIP OF PROCEEDS OF EMPLOYMENT;
NON-DISCLOSURE NON-COMPETITION


5.1 Ownership of Proceeds of Employment.


5.1.1 The Company shall be the sole and exclusive owner throughout the universe
in perpetuity of all of the results and proceeds of Executive's services, work
and labor in connection with Executive's employment by the Company, free and
clear of any and all claims, liens or encumbrances. Executive shall promptly and
fully disclose to the Company, with all necessary detail for a complete
understanding of the same, any and all developments, client and potential client
lists, know how, discoveries, inventions, improvements, conceptions, ideas,
writings, processes, formulae, contracts, methods, works, whether or not
patentable or copyrightable, which are conceived, made, acquired, or written by
Executive, solely or jointly with another, while employed by the Company
(whether or not at the request or upon the suggestion of the Company) and which
are substantially related to the business or activities of the Company, or which
Executive conceives as a result of his employment by the Company, or as a result
of rendering advisory or consulting services to the Company (collectively,
"Proprietary Rights").


5.1.2 Executive hereby assigns and transfers, and agrees to assign and transfer,
all his rights, title, and interests in the Proprietary Rights to the Company or
its nominee. In addition, Executive shall deliver to the Company any and all
drawings, notes, specifications, and data relating to the Proprietary Rights.
All copyrightable Proprietary Rights shall be considered to be "works made for
hire." Whenever requested to do so by the Company, Executive shall execute and
deliver to the Company or its nominee any and all applications, assignments and
other instruments and do such other acts that the Company shall request to apply
for and obtain patents and/or copyrights in any and all countries or to
otherwise protect the Company's interest in the Proprietary Rights and/or to
vest title thereto to the Company or its nominee; provided, however, the
provisions of this Section 5.1 shall not apply to any Proprietary Rights that
Executive developed entirely on his own time without using the Company's
equipment, supplies, facilities or proprietary information, except for
Proprietary Rights that (a) at the time of conception or reduction to practice
of the Proprietary Rights, relate to the business of the Company, or actual or
demonstrably anticipated research or development of the Company, or (b) result
from any work performed by Executive for the Company.


5.1.3 Executive shall assist the Company in obtaining such copyrights and
patents during the term of this Agreement, and any time thereafter on reasonable
notice and at mutually convenient times, and Executive agrees to testify in any
prosecution or litigation involving any of the Proprietary Rights; provided,
however, Executive shall be reasonably compensated for his time and reimbursed
for any out-of-pocket expenses incurred in rendering such assistance or giving
or preparing to give such testimony.


5.2 Non-Disclosure of Confidential Information.


5.2.1 As used herein, "Confidential Information" means any and all information
affecting or relating to the business of the Company, including without
limitation, financial data, customer lists and data, licensing arrangements,
business strategies, pricing information, product development, intellectual,
artistic, literary, dramatic or musical rights, works, or other materials of any
kind or nature (whether or not entitled to protection under applicable copyright
laws, or reduced to or embodied in any medium or tangible form), including
without limitation, all copyrights, patents, trademarks, service marks, trade
secrets, contract rights, titles, themes, stories, treatments, ideas, concepts,
technologies, art work, logos, hardware, software, and as may be embodied in any
and all computer programs, tapes, diskettes, disks, mailing lists, lists of
actual or prospective customers and/or suppliers, notebooks, documents,
memoranda, reports, files, correspondence, charts, lists and all other written,
printed or otherwise recorded material of any kind whatsoever and any other
information, whether or not reduced to writing, including "know-how", ideas,
8

--------------------------------------------------------------------------------



concepts, research, processes, and plans. "Confidential Information" does not
include information that is in the public domain, information that is generally
known in the trade, or information that Executive can prove he acquired wholly
independently of his employment with the Company. Executive shall not, at any
time during the Term or thereafter, directly or indirectly, disclose or furnish
to any other person, firm or corporation any Confidential Information, except in
the course of the proper performance of his duties hereunder or as required by
law. Nothing in this Agreement prohibits Executive from reporting possible
violations of law or regulation to any governmental agency or entity (or of
making any other protected disclosures). Promptly upon the expiration or
termination of Executive's employment hereunder for any reason or whenever the
Company so requests, Executive shall surrender to the Company all documents,
drawings, work papers, lists, memoranda, records and other data (including all
copies) constituting or pertaining in any way to any of the Confidential
Information.


5.2.2 Pursuant to the Defend Trade Secrets Act of 2016, Executive shall not be
held criminally or civilly liable under any Federal or state trade secret law
for the disclosure of any Confidential Information that (i) is made (A) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law; (ii) is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal; and (iii) if Executive files a lawsuit for retaliation by his employer for
reporting a suspected violation of law, Executive may disclose trade secrets to
his attorney and use the trade secret information in the court proceeding if
Executive: (x) files any document containing the trade secret under seal; and
(y) does not disclose the trade secret, except pursuant to court order.


5.3 Non-Competition. In consideration of the Company disclosing and providing
access to Confidential Information after the date hereof, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Executive and the Company, intending to be legally bound, hereby
agree as follows: Executive shall not, during the Term or for 24 months
thereafter (the "Restricted Period"), directly or indirectly: (a) compete with
the Company; or (b) have an interest in, be employed by, be engaged in or
participate in the ownership, management, operation or control of, or act in any
advisory or other capacity for, any Competing Entity which conducts its business
within the Territory (as such terms are hereinafter defined); provided, however,
that notwithstanding the foregoing, Executive may make solely passive
investments in any Competing Entity the common stock of which is "publicly
held," and of which Executive shall not own or control, directly or indirectly,
in the aggregate securities which constitute more than one (1%) percent of the
voting rights or equity ownership of such Competing Entity; or (c) solicit or
divert any business or any customer from the Company or assist any person, firm
or corporation in doing so or attempting to do so; or (d) cause or seek to cause
any person, firm or corporation to refrain from dealing or doing business with
the Company or assist any person, firm or corporation in doing so or attempting
to do so.


For purposes of this Section 5.3, (i) the term "Competing Entity" shall mean any
entity which presently or during the Restricted Period engages in any business
activity in which the Company is then engaged; and (ii) the term "Territory"
shall mean any geographic area in which the Company conducts business during
such Restricted Period.


Notwithstanding the foregoing, in the event that Executive elects (a
"Competitive Election"), during the 24 months following the last day of the
Term, to either (a) compete with the Company, or (b) have an interest in, be
employed by, be engaged in or participate in the ownership, management,
operation or control of, or act in any advisory or other capacity for, any
Competing Entity which conducts its business within the Territory (the foregoing
subsections (a) and (b), collectively, the "Competitive Activities"), then, at
least ten (10) business days prior to commencing any such Competitive
Activities, Executive shall deliver to the Company a written notice (the
"Competition Notice") advising the Company of (i) Executive's intent to commence
Competitive Activities, and (ii) the commencement date for such Competitive
Activities (the "Competition Effective Date"). No such Competitive Election will
be deemed a breach of this Agreement; rather, in the event Executive makes a
Competitive Election prior to the expiration of the Restricted Period, then (x)
Executive shall forfeit any Severance Payment and Benefits Payments otherwise
payable pursuant to Section 4.2 or 4.3 above, and (y) the Company shall have no
obligation to
9

--------------------------------------------------------------------------------



make any Severance Payment or Benefits Payments to Executive under Section 4.2
or 4.3 for any periods beyond the Competition Effective Date.


5.4 Non-Solicitation.


5.4.1 Executive shall not, during the Term and for a period of twenty-four (24)
months from the date of any termination or expiration of his employment
hereunder, directly or indirectly: (a) acquire any financial interest in or
perform any services for himself or any other entity in connection with a
business in which Executive's interest, duties or activities would inherently
require Executive to reveal any Confidential Information; or (b) solicit or
cause to be solicited the disclosure of or disclose any Confidential Information
for any purpose whatsoever or for any other party.


5.4.2 In consideration of the Company disclosing and providing access to
Confidential Information, after the date hereof, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Executive and the Company, intending to be legally bound, hereby agree as
follows: Executive shall not, during the Term and for a period of twenty-four
(24) months from the date of any termination of his employment, solicit,
directly or indirectly, or cause or permit others to solicit, directly or
indirectly , (a) any person employed by the Company (a "Current Employee") to
leave employment with the Company or (b) any Company dealer (a "Dealer") to
leave the Company dealer network (the "Dealer Network") or sell alarm monitoring
contracts to another alarm monitoring company. The term "solicit" includes, but
is not limited to the following (regardless of whether done directly or
indirectly) : (i) requesting that a Current Employee change employment or that a
Dealer leave the Dealer Network, (ii) informing a Current Employee that an
opening exists elsewhere or inform a Dealer that alternative dealer arrangements
are available, (iii) assisting a Current Employee in finding employment
elsewhere or a Dealer in finding alternative distribution opportunities
elsewhere, (iv) inquiring if a Current Employee "knows of anyone who might be
interested" in a position elsewhere or if a Dealer "knows of anyone who might be
interested" in joining an alternative dealer network, (v) inquiring if a Current
Employee might have an interest in employment elsewhere or if a Dealer might
have an interest in joining an alternative dealer network, (vi) informing others
of the name or status of, or other information about, a Current Employee or
Dealer, or (vii) any other similar conduct, the effect of which is that a
Current Employee leaves the employment of the Company or that a Dealer leaves
the Dealer Network. Nothing contained in this Section 5.4.2 shall restrict
Executive from placing any general advertisement or solicitation for employees
that is not targeted at any employee of the Company, including, without
limitation, through the use of employment agencies.


5.5 Breach of Provisions. In the event that Executive shall breach any of the
provisions of this Article V, or in the event that any such breach is threatened
by Executive, in addition to and without limiting or waiving any other remedies
available to the Company at law or in equity, the Company shall be entitled to
immediate injunctive relief in any court, domestic or foreign, having the
capacity to grant such relief, without the necessity of posting a bond, to
restrain any such breach or threatened breach and to enforce the provisions of
this Article V. Executive acknowledges and agrees that there is no adequate
remedy at law for any such breach or threatened breach and, in the event that
any action or proceeding is brought seeking injunctive relief, Executive shall
not use as a defense thereto that there is an adequate remedy at law.


5.6 Reasonable Restrictions. The parties acknowledge that the foregoing
restrictions, the duration and the territorial scope thereof as set forth in
this Article V, are under all of the circumstances reasonable and necessary for
the protection of the Company and its business.


5.7 Protected Disclosures. Notwithstanding any provision to the contrary in this
Agreement, nothing in this Agreement prohibits Executive from reporting possible
violations of law or regulation to any governmental agency or entity, including
but not limited to the Department of Justice, the Securities and Exchange
Commission, the Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. Additionally, the parties acknowledge and agree that Executive
does not
10

--------------------------------------------------------------------------------



need the prior authorization of the Company to make any such reports or
disclosures and Executive is not required to notify the Company that Executive
has made such reports or disclosures.


5.8 Definition. For purposes of this Article V, the term "Company" shall be
deemed to include (i) any predecessor to, or successor of the Company, (ii) any
subsidiary of the Company (including, without limitation, any entity in which
the Company owns 50% or more of the issued and outstanding equity), and (iii)
any entity that is under the control or common control of the Company
(including, by way of illustration and not as a limitation, any joint venture to
which the Company or one of its subsidiaries is a party).


5.9 Third Party Trade Secrets. In the same way that the Company endeavors to
protect its own Confidential Information, the Company endeavors not to engage in
any conduct which would violate the legal protection afforded to the trade
secret information of third parties. Under no circumstances will the Company
accept the improper disclosure of other parties' trade secrets. Therefore, in
rendering Executive's services hereunder, Executive agrees not to disclose to
the Company or utilize in any manner trade secret information in Executive's
possession belonging to any other party.


ARTICLE VI.


MISCELLANEOUS


6.1 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective legal representatives, heirs,
distributees, successors and assigns.


6.2 Assignment.


6.2.1 The Company may assign this Agreement to any successor in interest to its
business, or to any Affiliate of the Company, and Executive hereby agrees to be
employed by such assignee as though such assignee were originally the employer
named herein.


6.2.2 Executive hereby acknowledges that the services to be rendered by
Executive are unique and personal, and, accordingly, Executive may not assign
any of his rights or delegate any of his duties or obligations under this
Agreement.


6.3 Notices. Any notice provided for herein shall be in writing and shall be
deemed to have been given or made when personally delivered or three (3) days
following deposit for mailing by first class registered or certified mail,
return receipt requested, to the address of the other party set forth below or
to such other address as may be specified by notice given in accordance with
this Section 6.3:


(a) If to the Company:
Monitronics International, Inc.
1990 Wittington Place
Farmers Branch, Texas 75234
Attention: Chairman of the Company's Board of Directors


(b) If to Executive: the most recent address for Executive listed in the payroll
records of the Company.


6.4 Severability. If any provision of this Agreement, or portion thereof, shall
be held invalid or unenforceable by a court of competent jurisdiction, such
invalidity or unenforceability shall attach only to such provision or portion
thereof, and shall not in any manner affect or render invalid or unenforceable
any other provision of this Agreement or portion thereof, and this Agreement
shall be carried out as if any such invalid or unenforceable provision or
portion thereof were not contained herein. In addition, any such invalid or
unenforceable
11

--------------------------------------------------------------------------------



provision or portion thereof shall be deemed, without further action on the part
of the parties hereto, modified, amended or limited to the extent necessary to
render the same valid and enforceable.


6.5 Insurance and Indemnification. Executive shall be entitled to
indemnification to the maximum extent permitted under Company's bylaws, and
coverage under the Company's Director's and Officer's Insurance to the extent
maintained by the Company, on terms no less favorable than those provided to any
other Company executive officer.


6.6 Arbitration. Except as provided otherwise in Sections 5.5, if any
controversy, claim or dispute arises out of or in any way relates to this
Agreement, the alleged breach thereof, Executive's employment with the Company
or termination therefrom, including without limitation, any and all claims for
employment discrimination or harassment, civil tort and any other employment
laws, excepting only claims which may not, by statute, be arbitrated, both
Executive and the Company (and its directors, officers, employees or agents)
agree to submit any such dispute exclusively to binding arbitration. Both
Executive and the Company acknowledge that they are relinquishing their right to
a jury trial in civil court. Executive and the Company agree that arbitration is
the exclusive remedy for all disputes arising out of or related to Executive's
employment with the Company.


The arbitration shall be administered, at the election of the party initiating
the arbitration proceeding, either by JAMS in accordance with the Employment
Arbitration Rules & Procedures of JAMS then in effect and subject to JAMS Policy
on Employment Arbitration Minimum Standards or by the American Arbitration
Association in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association, except as provided otherwise in this
Agreement. Arbitration shall be commenced and heard in Dallas County, Texas.
Only one arbitrator shall preside over the proceedings. The arbitrator shall
apply the substantive law (and the law of remedies, if applicable) of Texas or
federal law, or both, as applicable to the claim(s) asserted. In any
arbitration, the burden of proof shall be allocated as provided by applicable
law. The arbitrator shall have the authority to award any and all legal and
equitable relief authorized by the law applicable to the claim(s) being asserted
in the arbitration, as of the claim(s) were brought in a court of law. Either
party may bring an action in court to compel arbitration under this Agreement
and to enforce an arbitration award. Discovery, such as depositions or document
requests, shall be available to the Company and Executive as though the dispute
were pending in Texas state court. The arbitrator shall have the ability to rule
on pre-hearing motions, as though the matter were in a Texas state court,
including the ability to rule on a motion for summary judgment.


Unless otherwise permitted under applicable law, the fees of the arbitrator and
any other fees for the administration of the arbitration that would not normally
be incurred if the action were brought in a court of law (e.g., filing fees,
room rental fees, etc.) shall be paid by the Company, provided that Executive
shall be required to pay the amount of filing fees equal to that which Executive
would be required to pay to file an action in Texas state court. The arbitrator
must provide a written decision which is subject to limited judicial review
consistent with applicable law. If any part of this arbitration provision is
deemed to be unenforceable by an arbitrator or a court of law, that part may be
severed or reformed so as to make the balance of this arbitration provision
enforceable.


6.7 Waiver. No waiver by a party hereto of a breach or default hereunder by the
other party shall be considered valid unless in writing signed by such first
party, and no such waiver shall be deemed a waiver of any subsequent breach or
default of the same or any other nature.


6.8 Controlling Nature of Agreement. To the extent any terms of this Agreement
are inconsistent with the terms or provisions of the Company's Employee Handbook
or any other personnel policy statements or documents, the terms of this
Agreement shall control. To the extent that any terms and conditions of
Executive's employment are not covered in this Agreement, the terms and
conditions set forth in the Employee Handbook or any similar document shall
control such terms.


6.9 Entire Agreement; Certain Acknowledgements. This Agreement sets forth the
entire agreement between the parties with respect to the subject matter hereof,
and supersedes any and all prior agreements or understanding between the Company
and Executive, whether written or oral, fully or partially performed relating to
12

--------------------------------------------------------------------------------



any or all matters covered by and contained or otherwise dealt with in this
Agreement, including, without limitation the Prior Employment Agreement. As of
the date hereof, the Prior Employment Agreement shall terminate and be of no
further force or effect.


6.10 Amendment. No modification, change or amendment of this Agreement or any of
its provisions shall be valid unless in writing and signed by the party against
whom such claimed modification, change or amendment is sought to be enforced.


6.11 Authority. The parties each represent and warrant that they have the power,
authority and right to enter into this Agreement and to carry out and perform
the terms, covenants and conditions hereof.


6.12 Applicable Law. This Agreement, and all of the rights and obligations of
the parties in connection with the employment relationship established hereby,
shall be governed by and construed in accordance with the substantive laws of
the State of Texas without giving effect to principles relating to conflicts of
law.


6.13 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.


6.14 Compliance with Section 409A.


6.14.1 This Agreement is intended to provide payments that are exempt from or
compliant with the provisions of Section 409A of the Code and related
regulations and Treasury pronouncements ("Section 409A"), and the Agreement
shall be interpreted accordingly. To the extent any payment or benefit provided
under this Agreement is subject to Section 409A, such benefit shall be provided
in a manner that complies with Section 409A, including any IRS guidance
promulgated with respect to Section 409A; provided, however, in no event shall
any action to comply with Section 409A reduce the aggregate amount payable to
Executive hereunder unless expressly agreed in writing by Executive.


6.14.2 All reimbursements or provision of in-kind benefits pursuant to this
Agreement shall be made in accordance with Treasury Regulation §
1.409A-3(i)(1)(iv) such that the reimbursement or provision will be deemed
payable at a specified time or on a fixed schedule relative to a permissible
payment event. Specifically, the amount reimbursed or in-kind benefits provided
under this Agreement during Executive's taxable year may not affect the amounts
reimbursed or provided in any other taxable year (except that total
reimbursements may be limited by a lifetime maximum under a group health plan),
the reimbursement of an eligible expense shall be made on or before the last day
of Executive's taxable year following the taxable year in which the expense was
incurred, and the right to reimbursement or provision of in-kind benefit is not
subject to liquidation or exchange for another benefit.


6.14.3 To the extent required to comply with Section 409A (as determined by the
Company), if Executive is a "specified employee," as determined by the Company,
as of his date of termination, then all amounts due under this Agreement that
constitute a "deferral of compensation" within the meaning of Section 409A, that
are provided as a result of a "separation from service" within the meaning of
Section 409A, and that would otherwise be paid or provided during the first six
months following Executive's date of termination, shall be accumulated through
and paid or provided on the first business day that is more than six months
after Executive's date of termination (or, if Executive dies during such six
month period, within thirty (30) days after Executive's death). Each payment
under this Agreement, including each payment in a series of installment
payments, is intended to be a separate payment for purposes of Treas. Reg.§
1.409A-2(b).


6.14.4 For all purposes of this Agreement with respect to payments of
nonqualified deferred compensation subject to Section 409A, Executive shall be
considered to have terminated employment with the Company when Executive incurs
a "separation from service" with the Company within the meaning of Code Section
409A(a)(2)(A)(i).
13

--------------------------------------------------------------------------------





[Remainder of this page intentionally left blank]


14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement, effective
as of the day and year first above written.





"COMPANY"MONITRONICS INTERNATIONAL, INC.By:\s\ Stephen EscudierName:Stephen
EscudierTitle:Chairman of the Compensation Committee of the Board of
Directors"EXECUTIVE"By:\s\ William E. NilesName:William E. Niles

























































[Signature Page to Employment Agreement]
15

--------------------------------------------------------------------------------





Attachment A


FORM OF WAIVER AND RELEASE


In consideration of, and as a condition precedent to, the severance and benefits
payment described in that certain Employment Agreement (the "Agreement") dated
as of October 17, 2020 between Monitronics International, Inc., a Delaware
corporation (the "Company"), and William E. Niles ("Executive"), which were
offered to Executive in exchange for a general waiver and release of claims
(this "Waiver and Release"). Executive having acknowledged the above-stated
consideration as full compensation for and on account of any and all injuries
and damages which Executive has sustained or claimed, or may be entitled to
claim, Executive, for himself, and his heirs, executors, administrators,
successors and assigns, does hereby release, forever discharge and promise not
to sue the Company, its parents, subsidiaries, affiliates, successors and
assigns, and their past and present officers, directors, partners, employees,
members, managers, shareholders, agents, attorneys, accountants, insurers,
heirs, administrators, executors (collectively the "Released Parties") from any
and all claims, liabilities, costs, expenses, judgments, attorney fees, actions,
known and unknown, of every kind and nature whatsoever in law or equity, which
Executive had, now has, or may have against the Released Parties relating in any
way to Executive's employment with the Company or termination thereof prior to
and including the date of execution of this Waiver and Release, including but
not limited to, all claims for contract damages, tort damages, special, general,
direct, punitive and consequential damages, compensatory damages, loss of
profits, attorney fees and any and all other damages of any kind or nature; all
contracts, oral or written, between Executive and any of the Released Parties;
any business enterprise or proposed enterprise contemplated by any of the
Released Parties, as well as anything done or not done prior to and including
the date of execution of this Waiver and Release. Notwithstanding anything to
the contrary contained in this Waiver and Release, nothing in this Waiver and
Release shall be construed to release the Company from any obligations set forth
in the Agreement.


1. Executive understands and agrees that this release and covenant not to sue
shall apply to any and all claims or liabilities arising out of or relating to
Executive's employment with the Company and the termination of such employment,
including, but not limited to: claims of discrimination based on age, race,
color, sex (including sexual harassment), religion, national origin, marital
status, parental status, veteran status, union activities, disability or any
other grounds under applicable federal, state or local law prior to and
including the date of execution of this Waiver and Release, including, but not
limited to, claims arising under the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act, the Family and Medical Leave Act,
Title VII of the Civil Rights Act, the Civil Rights Act of 1991, 42 U.S.C. §
1981, the Genetic Information Non-Discrimination Act of 2008, the Employee
Retirement Income Security Act of 1974, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Rehabilitation Act of 1973, the Equal Pay Act of
1963 (EPA), all as amended, as well as any claims prior to and including the
date of execution of this Waiver and Release, regarding wages; benefits;
vacation; sick leave; business expense reimbursements; wrongful termination;
breach of the covenant of good faith and fair dealing; intentional or negligent
infliction of emotional distress; retaliation; outrage; defamation; invasion of
privacy; breach of contract; fraud or negligent misrepresentation; harassment;
breach of duty; negligence; discrimination; claims under any employment,
contract or tort laws; claims arising under any other federal law, state law,
municipal law, local law, or common law; any claims arising out of any
employment contract, policy or procedure; and any other claims related to or
arising out of his employment or the separation of his employment with the
Company prior to and including the date of execution of this Waiver and Release.


2. In addition, Executive agrees not to cause or encourage any legal proceeding
to be maintained or instituted against any of the Released Parties, save and
except proceedings to enforce the terms of the Agreement or claims of Executive
not released by and in this Waiver and Release.


3. This release does not apply to any claims for severance payments under the
Agreement, indemnity payments from the Company or any affiliate, reimbursement
of appropriately reimbursable expenses, vested benefits (including equity) under
the Company's compensation and benefits plans, unemployment compensation or any
other claims or rights which, by law, cannot be waived, including the right to
file an administrative charge or
16

--------------------------------------------------------------------------------



participate in an administrative investigation or proceeding; provided, however
that Executive disclaims and waives any right to share or participate in any
monetary award from the Company resulting from the prosecution of such charge or
investigation or proceeding. Notwithstanding the foregoing or any other
provision in this Waiver and Release or the Agreement to the contrary, the
Company and Executive further agree that nothing in this Waiver and Release or
the Agreement (i) limits Executive's ability to file a charge or complaint with
the EEOC, the NLRB, OSHA, the SEC or any other federal, state or local
governmental agency or commission (each a "Government Agency" and collectively
"Government Agencies"); (ii) limits Executive's ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information (including trade secrets) and reporting possible violations of
law or regulation or other disclosures protected under the whistleblower
provisions of applicable law or regulation, without notice to the Company; or
(iii) limits Executive's right to receive an award for information provided to
any Government Agencies. Pursuant to 18 USC Section 1833(b), Executive will not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made: (x) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (y) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Further, nothing
in this Agreement is intended to or shall preclude either party from providing
truthful testimony in response to a valid subpoena, court order, regulatory
request or other judicial, administrative or legal process or otherwise as
required by law. If Executive is required to provide testimony, then unless
otherwise directed or requested by a Government Agency or law enforcement,
Executive shall notify the Company as soon as reasonably practicable after
receiving any such request of the anticipated testimony.


Executive expressly acknowledges that he is voluntarily, irrevocably and
unconditionally releasing and forever discharging the Company and its respective
present and former parents, subsidiaries, divisions, affiliates, branches,
insurers, agencies, and other offices from all rights or claims he has or may
have against the Company including, but not limited to, without limitation, all
charges, claims of money, demands, rights, and causes of action arising under
the Age Discrimination in Employment Act of 1967, as amended ("ADEA"), up to and
including the date Executive signs this Waiver and Release including, but not
limited to, all claims of age discrimination in employment and all claims of
retaliation in violation of ADEA. Executive further acknowledges that the
consideration given for this waiver of claims under the ADEA is in addition to
anything of value to which he was already entitled in the absence of this
waiver. Executive further acknowledges: (a) that he has been informed by this
writing that he should consult with an attorney prior to executing this Waiver
and Release; (b) that he has carefully read and fully understands all of the
provisions of this Waiver and Release; (c) he is, through this Waiver and
Release, releasing the Company from any and all claims he may have against it;
(d) he understands and agrees that this waiver and release does not apply to any
claims that may arise under the ADEA after the date he executes this Waiver and
Release; (e) he has twenty-one (21) days within which to consider this Waiver
and Release; and (f) he has seven (7) days following his execution of this
Waiver and Release to revoke the Waiver and Release; and (g) this Waiver and
Release shall not be effective until the revocation period has expired and
Executive has signed and has not revoked the Waiver and Release.


Executive acknowledges and agrees that: (a) he has had reasonable and sufficient
time to read and review this Waiver and Release and that he has, in fact, read
and reviewed this Waiver and Release; (b) that he has the right to consult with
legal counsel regarding this Waiver and Release and is encouraged to consult
with legal counsel with regard to this Waiver and Release; (c) that he has had
(or has had the opportunity to take) twenty-one (21) calendar days to discuss
the Waiver and Release with a lawyer of his choice before signing it and, if he
signs before the end of that period, he does so of his own free will and with
the full knowledge that he could have taken the full period; (d) that he is
entering into this Waiver and Release freely and voluntarily and not as a result
of any coercion, duress or undue influence; (e) that he is not relying upon any
oral representations made to him regarding the subject matter of this Waiver and
Release; (f) that by this Waiver and Release he is receiving consideration in
addition to that which he was already entitled; and (g) that he has received all
information he requires from the Company in order to make a knowing and
voluntary release and waiver of all claims against the Company.


17

--------------------------------------------------------------------------------



Executive acknowledges and agrees that he has seven (7) days after the date he
signs this Waiver and Release in which to rescind or revoke this Waiver and
Release by providing notice in writing to the Company. Executive further
understands that the Waiver and Release will have no force and effect until the
end of that seventh day (the "Waiver Effective Date"). If Executive revokes the
Waiver and Release, the Company will not be obligated to pay or provide
Executive with the benefits described in this Waiver and Release, and this
Waiver and Release shall be deemed null and void.



AGREED TO AND ACCEPTED onBy:Name:William E. Niles



18